

LOCK-UP AGREEMENT
 
November 29, 2007
 
Gentlemen:
 
The undersigned is a director and/or beneficial owner of shares of common stock,
par value $0.0001 per share (“Common Stock”), of Surfect Holdings, Inc., a
Delaware corporation (the “Company”). The undersigned understands that the
Company will offer up to $3 million of its shares of Common Stock to accredited
investors in a private placement offering at $0.04 per share (the “Funding
Transaction”). The undersigned also understands that Westminster Securities
Corporation has acted as placement agent with respect to the Funding Transaction
(the “Placement Agent”). The undersigned understands that the Company and the
Placement Agent will proceed with the Funding Transaction in reliance on this
Agreement.
 
In recognition of the benefit that the Funding Transaction will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees, for the
benefit of the Company, the Placement Agent and each investor in the Funding
Transaction, that, during the period beginning on the closing of the Funding
Transaction (the “Closing Date”) and ending eighteen (18) months after the
Closing Date, the undersigned will not, without the prior written consent of the
Placement Agent, directly or indirectly, offer, sell, contract to sell, grant
any option to purchase, hypothecate, pledge, or otherwise dispose of or transfer
title to any Common Stock held by him or it.
 
In furtherance of the foregoing, the Company and the Company’s transfer agent
are hereby authorized to decline to make any transfer of any Common Stock if
such transfer would constitute a violation or breach of this Agreement.
 
Notwithstanding the foregoing, the undersigned (and any transferee of the
undersigned) may transfer any Common Stock (i) as a bona fide gift or gifts,
provided that prior to such transfer the donee or donees thereof agree in
writing to be bound by the restrictions set forth herein, (ii) to any trust,
partnership, corporation or other entity formed for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that prior to such transfer a duly authorized officer, representative or trustee
of such transferee agrees in writing to be bound by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, (iii) to non-profit organizations qualified as charitable
organizations under Section 501(c)(3) of the Internal Revenue Code of 1986, as
amended, or (iv) if such transfer occurs by operation of law, such as rules of
descent and distribution, statutes governing the effects of a merger or a
qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding
Common Stock subject to the provisions of this Agreement. For purposes hereof,
“immediate family” shall mean any relationship by blood, marriage or adoption,
not more remote than first cousin. In addition, the foregoing shall not prohibit
privately negotiated transactions, provided the transferees agree, in writing,
to be bound to the terms of the lock-up agreements for the balance of the
lock-up period.
 

--------------------------------------------------------------------------------


The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this agreement and that, upon request, the
undersigned will execute any additional documents necessary or desirable in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.
 
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflicts
of laws.
 
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same instrument.
 

 
Very truly yours,
     
ITU Ventures West I, L.P.
     
By: /s/ Jonah Schnel                                    
       Name: Jonah Schnel
       Title:   Manager
     
/s/ Jonah Schnel                                           
       Jonah Schnel
     
/s/ Chad Brownstein                                    
       Chad Brownstein
     
Date: November 29, 2007




--------------------------------------------------------------------------------


 